Citation Nr: 1226911	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a stomach condition (claimed as ulcers).

2.  Entitlement to a rating in excess of 20 percent for butterfly hemivertebra T6 with dorsal kyphosis.

3.  Entitlement to service connection for post traumatic stress disorder (PTSD).

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for erectile dysfunction.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the RO in Montgomery, Alabama, which increased the Veteran's rating for butterfly hemivertebra T6 to 20 percent disabling, declined to reopen the stomach condition service connection claim and otherwise denied service connection for headaches, erectile dysfunction and PTSD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board remanded this case in March 2011 to provide the Veteran with a hearing before the Board.  The Veteran testified before the undersigned at a March 2012 videoconference hearing.  A transcript has been associated with the file.

The Veteran has filed additional service connection claims, including for traumatic brain injury (TBI), back injury, neck injury, left leg injury and PTSD and depression in 2011.  The PTSD and depression issues are encompassed in the current appeal.  The TBI, back, neck and left leg issues are not.  The back and left leg claims have previously been denied.  The RO has not yet adjudicated these issues.  The Board REFERS the issues of service connection for TBI and a neck injury and the petitions to reopen claims for back and left leg disabilities to the RO for appropriate action.  

The issues of an increased rating for butterfly hemivertebra T6 with dorsal kyphosis and service connection for a stomach condition, PTSD, headaches and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed January 1997 RO rating decision, of which the Veteran was notified in February 1997, denied the Veteran's claim of entitlement to service connection for a stomach condition.

2.  Additional evidence received since the January 1997 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a stomach condition.


CONCLUSIONS OF LAW

1.  The February 1997 rating decision, denying the claim of service connection for a stomach condition, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a stomach condition; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's previous stomach condition claim was denied in a January 1997 rating decision.  The Veteran was notified of the rating decision and provided notice of his procedural and appellate rights in February 1997.  No submissions of any kind were received within one year of this notice.  The February 1997 decision is final.  38 U.S.C.A. §§ 7104, 7105.

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. § 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated and the claim will be addressed de novo.  During development of the Veteran's PTSD claim, his service personnel records were obtained for the claims file.  There is no mention of any stomach disability in those records, nor has the Veteran asserted that they are relevant in this regard.  The mere submission of additional service department records does not require reconsideration; they must be "relevant."  Id.  The Board finds that the service personnel records are not relevant and do not vitiate the finality of the prior rating decision.  Reopening is required.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The January 1997 rating decision denied the Veteran's claim for service connection for a stomach condition because there was no evidence establishing a stomach disability during service, within one year of service or a relationship between a current disability and service.  

The Veteran and his wife testified before the undersigned in 2012 as to the existence of a current disability.  The Veteran testified that he had stomach problems during and since service.  The Veteran's wife testified that the Veteran had trouble holding food down.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran and his spouse's observations of his gastric distress are sufficient to establish all of the grounds of service connection, a current disability, in-service incurrence and a relationship between the current disability and service.  This testimony was clearly not of record at the time of the prior final denial.  

In light of the foregoing, the Board finds that the evidence is new, competent, pertains to the grounds of the prior final denial and raises a reasonable possibility of substantiating the claim.  The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).  The petition to reopen is granted only to this extent; entitlement to service connection for a stomach condition will be addressed further in the Remand section below.  

Duties to Notify and Assist

New and material evidence has been received for the stomach condition claim.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

Reopening of the claim of service connection for a stomach condition (claimed as ulcers) is granted; the appeal is granted to this extent only.


REMAND

The Board must remand this case for a variety of reasons.

VA has an obligation to obtain all reasonably identified records which may be relevant to the appeal.  The Veteran has submitted a document showing that he is in receipt of Supplemental Security Income (SSI) from the Social Security Administration (SSA).  The Veteran testified that he had been receiving SSA disability benefits.  The SSI benefit is based on need, rather than disability.  The Veteran may be confused as to the benefit which he is receiving.  The Board cannot exclude the possibility that the Veteran filed for disability and received SSI benefits instead.  The claims file reflects that he has been on such benefits since the early 1990s.  The Board remands to obtain the Veteran's SSA records to ensure a complete record on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

The Board must also remand to provide corrective notice to the Veteran under the duty to notify.  The Veteran claims that his stomach condition, PTSD, headaches, and erectile dysfunction were all present during service and have been continuous since that time.  The Veteran also alleges that the stomach, headaches, and erectile dysfunction are the result of his medications for other service-connected disabilities and the result of stress, i.e., PTSD.  The notice provided to the Veteran failed to address elements necessary to substantiate secondary service connection.  The RO also did not address the secondary service connection theory of entitlement in the first instance.  The Board remands so that the duty to notify may be discharged and that the RO may adjudicate the theory in the first instance.

The Veteran also testified before the undersigned that he received VA treatment in Alabama and Mississippi.  The Veteran's VA treatment records have been obtained through March 2009 from the Biloxi VA Medical Center and through July 2010 for the Mobile VA Outpatient Clinic.  The Board remands to obtain the Veteran's VA treatment records since March 2009 from the Biloxi VA Medical Center and since July 2010 for the Mobile VA Outpatient Clinic.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran contends that he has chronic headaches that have been present since service.  The Veteran's service treatment records do not show treatment for headaches.  A December 1976 VA examination, performed the month after the Veteran's separation from service, shows that the Veteran complained of severe, left-sided, intermittent headaches.  The Veteran has a diagnosis of migraine headaches, which is a disorder of the nervous system, such that the one year presumption may also apply.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran was not provided a VA examination pursuant to his claims to determine whether his current complaints are related to those recorded in December 1976.  The Board concludes that an examination is warranted pursuant to VA's duty to assist.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the Veteran all 38 C.F.R. § 3.159(b) notification action required by the duty to notify with respect to the secondary service connection theory of entitlement.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2.  The RO/AMC must take appropriate action to secure any and all pertinent SSA records of the Veteran.  All records received pursuant to this request must be added to the claims file.  If the search for such records proves unsuccessful, documentation to that effect must be added to the claims file.

3.  The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue since March 2009 from the Biloxi VA Medical Center and since July 2010 for the Mobile VA Outpatient Clinic.

4.  After obtaining the above evidence, to the extent available, schedule the Veteran for a VA medical examination to determine: 

(a) the diagnosis of any headache disorder(s) which may be present, and whether any such headache disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to the December 1976 history of intermittent headaches or another incident of service. 

(b) the diagnosis of any stomach disorder(s) which may be present, and whether any such stomach disorder is at least as likely as not related to the Veteran's complaints of in-service stomach problems or otherwise to service.

The entire claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies should be conducted, and the results reviewed before the final opinion.  The examiner must provide a complete rationale for any opinion provided.

5.  Then, the RO should readjudicate the claims on the merits, to include the secondary service connection theory for the service connection claims (other than the psychiatric claim).  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


